DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 02/17/2021, with respect to claims 1 and 3-10 have been fully considered and are persuasive.  The rejection of claims 1, 5 and 10 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “a second housing hole (29) piercing through the housing (20) in a second radial direction (Y direction as seen in FIG 6) in the radial direction is provided in the housing (20), and
the second housing hole (29) overlaps the first contact section (71b) of the first clamp (71), the second contact section (72b) of the second clamp (72), the member to be clamped (74), and the second fixing member (76) in a plan view from the second radial direction (Y direction)”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    682
    539
    media_image1.png
    Greyscale

	The closest prior art Chandrasekara et al. (US 2019/0101175) discloses a first housing hole, but fails to teach a second housing hole.

    PNG
    media_image2.png
    580
    696
    media_image2.png
    Greyscale

	Claims 3-5 and 10 are allowable for depending upon claim 1.
	
Regarding claim 6, the specific limitation of “a holder (22) disposed between the stator (40) and the detector (60) in the predetermined direction; and
	a recess (24a) opened toward the stator (40) and configured to house the bearing (51) and an injection hole (26) including a first opening (26a) opened toward the outside of the housing (20), the injection hole (26) communicating with the recess (24a), are provided in the holder (22),

    PNG
    media_image3.png
    425
    764
    media_image3.png
    Greyscale

	a groove (24e) into which an adhesive (80) is injected is provided on an inner surface of the recess (24a), and an outer circumferential surface of the bearing (51) is fixed to the inner surface via the adhesive (80), and
	the injection hole (26) includes a second opening (26b) opened in an inner circumferential surface of the recess (24a) and connected to the groove (24e)”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image4.png
    753
    478
    media_image4.png
    Greyscale

The closest prior art Chandrasekara teaches an encoder (E), a holder (FW)  and a layer of elastomeric material (TX) between the bearing (FB) and the holder (FW), but 

    PNG
    media_image5.png
    434
    803
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    542
    665
    media_image6.png
    Greyscale

Claims 7-9 are allowable for depending upon claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834